Vu l'avis favorable émis par le comité consultatif
des hydrocarbures lors de sa réunion du 2 octobre
2009,

Vu le rapport du directeur général de l'énergie.

Arrête :

Article premier - Est accordée une extension de
deux ans de la durée de validité du premier
renouvellement du permis de recherche
d'hydrocarbures dit permis « Les Oasis ».

Suite à cette extension, ladite période arrivera à
échéance le 28 avril 2011.

Art. 2 - Le permis, objet du présent arrêté, demeure
régi par la convention et ses annexes, telles que
ratifiées par les lois n° 94-6 du 17 janvier 1994, n°
2002-14 du 4 février 2002, n° 2004-39 du 3 mai 2004
et n° 2010-46 du 25 octobre 2010 ainsi que par
l'ensemble des textes législatifs et réglementaires
susvisés.

Art. 3 - Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne.

Tunis, le 23 février 2011.

Le ministre de l'industrie
et de la technologie
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l'industrie et de la
technologie du 23 février 2011, portant
extension de la validité du premier
renouvellement du permis de recherche
d'hydrocarbures dit permis « Nord
Médenine ».

Le ministre de l'industrie et de la technologie,

Vu le décret du 13 décembre 1948, instituant des
dispositions spéciales pour faciliter la recherche et
l'exploitation des substances minérales du second
groupe, ensemble les textes qui l'ont modifié ou
complété,

Vu le décret du 1* janvier 1953 sur les mines,

Vu le décret-loi n° 85-9 du 14 septembre 1985,
instituant des dispositions spéciales concernant la
recherche et la production des hydrocarbures liquides
et gazeux ratifié par la loi n° 85-93 du 22 novembre
1985, tel que modifié par la loi n° 87-9 du 6 mars
1987,

Vu la loi n° 90-56 du 18 juin 1990, portant
encouragement à la recherche et à la production des
hydrocarbures liquides et gazeux,

Vu la loi n° 94-3 du 17 janvier 1994, portant
approbation de la convention et ses annexes signées à
Tunis le 10 juillet 1993 entre l'Etat Tunisien d'une
part, l'Entreprise Tunisienne d'Activités Pétrolières en
tant que titulaire et la société H.B.S Oil Company en
tant qu'entrepreneur d'autre part,

Vu la loi n° 2001-30 du 29 mars 2001, portant
approbation de l'avenant n° 1 à la convention et ses
annexes relatives au permis « Nord Médenine »,

Vu la loi n° 2004-38 du 3 mai 2004, portant
approbation de l'avenant n° 2 à la convention et ses
annexes relatives au permis « Nord Médenine »,

Vu la loi n° 2010-45 du 25 octobre 2010, portant
approbation de l'avenant n° 3 à la convention et ses
annexes relatives au permis « Nord Médenine »,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif
des hydrocarbures,

Vu l'arrêté du ministre de l'économie nationale du
20 octobre 1993, portant institution du permis de
recherche de substances minérales du second groupe
dit permis « Nord Médenine » au profit de l'Entreprise
Tunisienne d'Activités Pétrolières en tant que titulaire
et de la société HRS Oil Company en tant
qu'entrepreneur,

Vu l'arrêté du ministre de l'économie nationale du
31 mai 1994, portant extension de la superficie du
permis de recherche de substances minérales du 2°"
groupe dit permis « Nord Médenine »,

Vu l'arrêté du ministre de l'industrie du 11 avril
1995, portant extension de la superficie du permis
«Nord Médenine »,

Vu l'arrêté du ministre de l'industrie du 10 décembre
1997, portant extension de la durée de validité de la
période initiale du permis « Nord Médenine »,

Vu l'arrêté du ministre de l'industrie du 26 août
2004, portant extension de la durée de validité de la,
période initiale du permis « Nord Médenine »,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 9 mai 2005,
portant premier renouvellement du permis «Nord
Médenine »,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 9 novembre
2007, portant extension de deux ans de la durée de
validité du premier renouvellement du permis « Nord
Médenine »,

Page 238

Journal Officiel de la République Tunisienne — 4 mars 2011 N°14
Vu la demande déposée le 29 janvier 2009 , à la
direction générale de l'énergie par laquelle l'Entreprise
Tunisienne d'Activités Pétrolières et la société « HBS
Oil Company », ont sollicité une extension de deux
ans de la durée de validité du premier renouvellement
du permis « Nord Médenine »,

Vu l'avis favorable émis par le comité consultatif
des hydrocarbures lors de sa réunion du 2 octobre
2009,

Vu le rapport du directeur général de l'énergie.

Arrête :

Article premier - Est accordée une extension de
deux ans de la durée de validité du premier
permis de recherche
d'hydrocarbures dit permis « Nord Médenine ».

renouvellement du

Suite à cette extension, ladite période arrivera à
échéance le 28 avril 2011.

Art. 2 - Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne.

Tunis, le 23 février 2011.

Le ministre de l'industrie
et de la technologie
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l'industrie et de la
technologie du 23 février 2011, Portant
troisième renouvellement du permis de
recherche d'hydrocarbures dit permis
« Anaguid ».

Le ministre de l'industrie et de la technologie,

Vu la loi n° 92-89 du 26 octobre 1992, portant
approbation de la convention et ses annexes signées à
Tunis le 8 avril 1992 entre l'Etat Tunisien d'une part,
l'Entreprise Tunisienne d'Activités Pétrolières et la
société « Coho International Ltd » d'autre part,

Vu le code des hydrocarbures promulgué par la loi
n° 99-93 du 17 août 1999, tel que modifié et complété
par la loi n° 2002-23 du 14 février 2002, la loi n°
2004-61 du 27 juillet 2004 et la loi n° 2008-15 du 18
février 2008,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif
des hydrocarbures,

Vu le décret n° 2000-946 du 2 mai 2000, fixant les
coordonnées géographiques et les numéros de repères
des sommets des périmètres élémentaires constituant
les titres des hydrocarbures,

Vu l'arrêté du ministre de l'économie nationale du
26 mai 1992, portant institution d'un permis de
recherche de substances minérales du second groupe
dit permis « Anaguid » au profit de l'Entreprise
Tunisienne d'Activités Pétrolières et de la société
« Coho International Ltd »,

Vu l'arrêté du ministre de l'économie nationale du
3 mai 1993, portant autorisation de cession partielle
des intérêts de la société « Coho International Ltd »
dans le permis « Anaguid » au profit de la société
«Ampolex (AO.E) Limited »,

Vu l'arrêté du ministre de l'industrie du 6
septembre 1995, portant extension de la superficie du
permis « Anaguid » et autorisation de cession partielle
des intérêts de la société « Coho International Ltd »
dans ledit permis au profit de la société « Bligh
Tunisia Inc »,

Vu l'arrêté du ministre de l'industrie du 5
septembre 1997, portant extension de deux ans de la
validité de la période initiale du permis « Anaguid »,

Vu l'arrêté du ministre de l'industrie du 23 mai
2000, portant premier renouvellement du permis
«Anaguid » et autorisation de cession totale des
intérêts de la société « Ampolex (Tunisia) Pty Limited
» dans le dit permis au profit de la société « Anadarko
Tunisia Anaguid Company» ainsi que la cession
partielle des intérêts de la société « Coho Anaguid Inc
» dans ledit permis au profit de la société « Bligh
Tunisia inc »,

Vu l'arrêté du ministre de l'industrie du 12
décembre 2000, fixant la liste des permis et
concession d'exploitation d'hydrocarbures admis au
bénéfice des dispositions du code des hydrocarbures,

Vu l'arrêté du ministre de l'industrie du 15 février
2001, fixant les modalités de dépôt et d'instruction des
demandes de titres d'hydrocarbures,

Va l'arrêté du ministre de l'industrie du 7 mai 2001,
portant autorisation de cession totale des intérêts de la
société « Bligh Tunisia Inc » dans le permis
«Anaguid » au profit des sociétés « Anadarko Tunisia
Anaguid Company » et « Nuevo Anaguid Limited »,

N°14 Journal Officiel de la République Tunisienne — 4 mars 2011

Page 239
